Order entered August 8, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00964-CV

                                IN RE LIONEL MACK, Relator

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. W10-24621-X

                                            ORDER
                          Before Justices FitzGerald, Francis, and Lewis

       The Court has before it relator’s petition for writ of mandamus in which he asserts the

trial court has not ruled on his motion to receive additional credit for time served. The Court

requests that real party in interest the State of Texas respond to the petition by August 18, 2014.


                                                       /s/   KERRY P. FITZGERALD
                                                             JUSTICE